       Case: 3:18-cv-01556-JZ Doc #: 16 Filed: 04/25/19 1 of 5. PageID #: 77




                        UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF OHIO
                                  (TOLEDO)

R. ALEAXANDERACOSTA,
Secretary of Labor,                              Case No. 3:18 CV 1556
United States Department of Labor,


                     Plaintiff,
                                                  Judge: JACK ZOUHARY
              v.

CLIFFORD ROBINETTE, et. al.,

                     Defendants.



                         CONSENT ORDER AND JUDGMENT

       Plaintiff R. Alexander Acosta, Secretary of Labor, United States Department of

Labor ("Secretary"), pursuant to the Employee Retirement Income Security Act of 1974,

29 U.S.C. § 1001, et seq., as amended ("ERISA"), filed a complaint against Clifford

Robinette,   Marlene     Robinette,   Wendy     Mowry,     and    Techniform     Industries

("Defendants"), alleging breaches of fiduciary duty under Title I of ERISA, with respect to

the Techniform Industries Inc., 401(k) Plan ("Plan").            Defendants admit to the

jurisdiction of this Court over them and the subject matter of this action.

       The Secretary and the Defendants (collectively, "Parties") have agreed to resolve

all matters in controversy in this action between them, and they consent to the entry of

this Consent Order and Judgment ("Judgment"). Upon consideration of the record

herein and as agreed upon by the Parties, the Court finds that it has jurisdiction to enter

this Judgment.
       Case: 3:18-cv-01556-JZ Doc #: 16 Filed: 04/25/19 2 of 5. PageID #: 78




It is hereby ORDERED, ADJUDGED, ACKNOWLEDGED, AND DECREED that:

       1.    The Defendants have restored $23,716.60 to the Plan.

       2.    The Secretary assessed a penalty under ERISA § 5020), 29 U.S.C. § 11320),

of $4,743.32, which is 20% of the "applicable recovery amount" of $23,716.60 as defined

in ERISA § 5020)(2), 29 U.S.C. § 11320)(2) ("5020) Penalty"). The Defendants paid the

$4,743.32 penalty.

      3.     Defendants Clifford Robinette, Marlene Robinette, and Wendy Mowry

waive all rights to their unremitted loan repayments and related lost opportunity costs.

Specifically, Defendant Clifford Robinette waives his rights to $56,180.21 in unremitted

loan repayments as well as any related lost opportunity costs; Defendant Marlene

Robinette waives her rights to $10,560.90 in unremitted loan repayments as well as any

related lost opportunity costs; and Defendant Wendy Mowry waives her rights to

$8,371.29 in unremitted loan repayments as well as any related lost opportunity costs.

      4.     Within thirty (30) days from the date of this Order, Defendant Wendy

Mowry will contact John Hancock and receive instructions for the Plan's termination.

Within sixty (60) days from the date of this Order, Defendant Wendy Mowry will send

distribution instructions to participants. Defendant Wendy Mowry will provide

documentation to the DOL within ten (10) days after her completion of the actions in this

paragraph.

      5.     Within 30 days from the date that Defendant Wendy Mowry receives

distribution elections from the participants, she shall authorize John Hancock to

complete the distributions in accordance with the participants' elections. Defendant

Wendy Mowry will provide documentation to the DOL within ten (10) days after her

                                           2
       Case: 3:18-cv-01556-JZ Doc #: 16 Filed: 04/25/19 3 of 5. PageID #: 79




completion of the actions in this paragraph.

       6.     The documentation described in paragraphs 4 and 5 shall be sent to:

                        Regional Director
                        Employee Benefits Security Administration
                        Fort Wright Executive Building I, Suite 20
                        1885 Dixie Highway
                        Fort Wright, KY 41011-2664

       7.     Following the complete distribution of the Plan's assets and termination of

the Plan, Defendant Wendy Mowry shall be permanently enjoined from serving as a

:fiduciary or a service provider to any ERISA covered plan in the future.

       8.     Upon entry of this Order, Defendants Clifford Robinette and Marlene

Robinette shall be permanently enjoined from serving as a :fiduciaries or service providers

to any ERISA covered plan in the future.

       9.     This Court will retain jurisdiction over the Parties and subject matter of

this action for enforcing and interpreting the terms of this Judgment.

       10.    The Parties will each bear their own costs, expenses, and attorneys' fees

incurred by such party in connection with any stage of this proceeding to date, including

attorneys' fees that might have been available under the Equal Access to Justice Act, as

amended.

       11.    Nothing in this Order is binding on any government agency other than the

United States Department of Labor.

IT IS SO ORDERED.
      April
Date: _ __  25,_
               2019
                 _ _ __

                                           s/ Jack Zouhary
                                           JUDGEJACKZOUHARY
                                           UNITED STATES DISTRICT COURT JUDGE


                                             3
           Case: 3:18-cv-01556-JZ Doc #: 16 Filed: 04/25/19 4 of 5. PageID #: 80




                                          UNITED STATES DISTRICT COURT JUDGE

-,_
                                               KATES. O'SCANNLAIN
                                               Solicitor of Labor

                                               CHRISTINE Z. HERi

--~~it~!~                      =tt:
                                               Regional Solicitor



       ~             - ~-
       MARLENE ROBINITTE                                   ED. ADAMS (0081822)
                                               Trial Attorney

                                               U.S. Department of Labor
      TECHNIFORM INDUSTRIES, INC.              Office of the Solicitor
                                               1240 East Ninth Street, Room 881
      B~-4Y~ ~                                 Cleveland, Ohio 44199
                                               (216) 522-3877 (phone)
      Its _ _ _ _ _ _ _ _ __                   (216) 522-7172 (facsimile)




      TECHNIFORM INDUSTRIES, INC.


                            e~
      401(k)PLAN

      By~         fu:k
      Its _ _ _ _ _ _ _ _ __




                                           4
      Case: 3:18-cv-01556-JZ Doc #: 16 Filed: 04/25/19 5 of 5. PageID #: 81




                           CERTIFICATE OF SERVICE

      The undersigned hereby certifies that the foregoing Consent Order and Judgment
was served upon all pro se parties via mail and/ or email to the following addresses on
March 18, 2019.

Wendy Mowry
2107 Hayes Avenue
Fremont, OH 43420
Defendant

Marlene and Clifford Robinette
344 Riverside Drive
Fremont, OH 43420
Defendants

DEAN LI,
3421 Magnolia Way
Broadview Heights, OH 44147
Agent for Sandusky Technologies, LLC




                                                              ie D. Adams
                                                     Trial Attorney




                                          5
